FILED
                             NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT J. BARDO,                                  No. 12-16121

               Plaintiff - Appellant,             D.C. No. 2:09-cv-03479-GEB-
                                                  EFB
  v.

M. LOCKHART; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner Robert J. Bardo appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his First Amendment rights by confiscating photographs of and materials




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
referencing the actress that Bardo stalked and killed. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th

Cir. 2001). We affirm.

       The district court properly granted summary judgment on Bardo’s retaliation

claim because Bardo failed to raise a genuine dispute of material fact as to whether

defendants took any adverse action in retaliation for his legal filings, or whether

their actions did not reasonably advance legitimate penological interests. See

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (explaining the elements

of a retaliation claim under § 1983).

       The district court properly granted summary judgment on Bardo’s claim

challenging the California prison regulation justifying the confiscation because

Bardo failed to raise a genuine dispute of material fact as to whether the regulation

is not reasonably related to legitimate penological interests. See Turner v. Safley,

482 U.S. 78, 89 (1987) (“[W]hen a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.”).

       AFFIRMED.




                                             2                                     12-16121